 



Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (“Agreement”) is entered into by and
between NovaRay Inc., a Delaware with its principal place of business at 1850
Embarcadero Road, Palo Alto CA 94303 (“Company”), and Marc Whyte, who resides at
16376 Camellia Terrace, Los Gatos, California, 95032 (“Executive”)
(collectively, the “parties”).
RECITALS
     WHEREAS, Vision Acquisition I, Inc., a Delaware Corporation (“Parent”),
Vision Acquisition Subsidiary, Inc. a Delaware Corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”) and Company are in the process of
negotiating a merger agreement (the “Merger Agreement”), pursuant to which
Merger Sub would merge with and into Company, with Company remaining as the
surviving entity after the merger (the “Merger”) whereby the stockholders of
Company would receive common stock of Parent in exchange for their capital stock
of Company;
     WHEREAS, concurrently with or immediately following the consummation of the
Merger, Vision Capital and its affiliates and certain other investors (the
“Financing Investors”) and Parent will complete a private placement financing
whereby Parent will issue and sell its securities to the Financing Investors for
aggregate gross proceeds to the Company of not less than $10,000,000.00 (not
including conversion of any Company indebtedness) (the “Qualified Financing,”
and with the Merger, collectively the “Proposed Transaction”);
     WHEREAS, the parties wish to provide for Executive’s employment with
Company following the Proposed Transaction; and
     WHEREAS, this Agreement shall become effective upon the date of the
Proposed Transaction (the “Effective Date”).
     NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
     1. Employment. As of the Effective Date, Company shall employ Executive,
and Executive hereby accepts such employment, upon the terms and conditions set
forth herein.
     2. Duties.
          2.1. Position. Executive shall be employed in the position of Chief
Operating Officer reporting to the Chief Executive Officer. Executive is
responsible for setting and ensuring that the overall operation including
manufacturing and finance of Company is achieved. Executive shall perform
additional duties now or hereafter as reasonably assigned by Company. Executive
further agrees to serve as an officer or director of Company or Parent upon
request, without further compensation. Company reserves the right to modify
Executive’s position and duties at any time in its sole and absolute discretion.
          2.2. Best Efforts/Full-time. Executive will expend Executive’s best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all

 



--------------------------------------------------------------------------------



 



applicable federal, state and local laws, regulations or ordinances. Executive
will act in the best interest of Company at all times. Executive shall devote
Executive’s full business time and efforts to the performance of Executive’s
assigned duties, unless Executive notifies Company in advance of Executive’s
desire to engage in other work or business activities and receives Company’s
express written consent to do so. Company acknowledges that Executive is the
Chairman and a major shareholder of Triple Ring Technologies, and agrees that
Executive may continue in these capacities provided that they do not give rise
to a conflict of interest with Company. In no event shall Executive engage in
any activity, paid or unpaid, that creates an actual or potential conflict of
interest with Company (including but not limited to any work or business
activity that is or might be competitive with, or that might place Executive in
a competing position to that of Company).
          2.3. Work Location. Executive’s principal place of work shall be
located in Palo Alto, at Company’s offices.
     3. Term. The employment relationship pursuant to this Agreement shall be
for an initial term commencing on the Effective Date set forth above and
continuing until terminated in accordance with Section 7 below.
     4. Compensation.
          4.1. Salary. As compensation for the proper and satisfactory
performance of all duties to be performed by Executive hereunder, Company shall
pay to Executive a Base Salary of $310,000.00 per year, less applicable
withholdings, payable in accordance with the normal payroll practices of
Company. In the event Executive’s employment under this Agreement is terminated
by either party, for any reason, Executive will be entitled to receive his Base
Salary earned through the date of such termination.
          4.2. Incentive Compensation. Executive may be granted incentive
compensation in the Company’s discretion. If Company, in its sole and absolute
discretion, grants Executive incentive compensation, the terms, amount and
payment of such incentive compensation will be determined solely by Company.
          4.3. Stock Options. Executive may be granted stock options from time
to time in the discretion of Company subject to the terms and conditions of a
Company approved stock option plan and pursuant to the stock option agreement
under which such options are granted.
          4.4. Performance and Salary Review. Company will periodically review
Executive’s performance on no less than an annual basis. Executive’s salary or
other compensation may be adjusted from time to time in Company’s sole and
absolute discretion.
     5. Customary Fringe Benefits. Executive will be eligible for all customary
and usual fringe benefits generally available to executives of Company subject
to the terms and conditions of Company’s benefit plan documents. Company
reserves the right to modify or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to Executive.
     6. Business Expenses. Executive will be reimbursed for all out-of-pocket
business expenses reasonably incurred in the performance of Executive’s duties
on behalf of Company.

 



--------------------------------------------------------------------------------



 



To obtain reimbursement, expenses must be submitted promptly with appropriate
supporting documentation in accordance with Company’s policies.
     7. Termination of Employment.
          7.1. Termination for Cause by Company. Company may terminate
Executive’s employment immediately at any time for Cause if: (a) Executive
engages in any acts or omissions constituting gross negligence, recklessness,
willful misconduct or dishonesty on the part of Executive with respect to
Executive’s obligations or otherwise relating to the business of Company;
(b) Executive breaches a material term of this Agreement; (c) Executive is
convicted of or enters a plea of nolo contendere for fraud, misappropriation or
embezzlement, or of any crime or engaging in any conduct which Company, in its
discretion, determines has or may adversely impact Company; (d) Executive
breaches his fiduciary duties toward Company; (e) Executive breaches or violates
his obligations under the Confidential Information and Invention Assignment
Agreement referenced in Section 9 below; (f) Executive persistently fails to
satisfactorily perform his duties and responsibilities; (g) Executive refuses to
follow a specific, lawful direction or order of the Company or its Board of
Directors; and (h) Executive dies or becomes mentally or physically
incapacitated and cannot perform the essential functions and duties of his
position. In the event Executive’s employment is terminated in accordance with
this subparagraph 7.1, Executive shall be entitled to receive only (x) his Base
Salary then in effect, earned through the date of such termination, (y) benefits
coverage through the date of such termination, and (z) reimbursement of business
expenses properly incurred prior to the date of such termination and submitted
in accordance with the Company’s policies (collectively referred to as “Standard
Entitlements”). All benefits and perquisites of employment shall cease as of the
date of termination, and all other Company obligations to Executive pursuant to
this Agreement will become automatically terminated and completely extinguished
on the date of termination. Without limiting the foregoing, in the event of a
termination for Cause, Executive will not be eligible to receive the Severance
Benefits or any part thereof described in subparagraph 7.2 below.
          7.2. Termination Without Cause By Company/Severance. Company may
terminate Executive’s employment under this Agreement without Cause at any time.
In the event of such termination, Executive will receive the Standard
Entitlements plus the following Severance Benefits: (a) twelve (12) months of
Executive’s Base Salary then in effect on the date of termination, payable in
the form of salary continuation (the “Severance Pay”), and (b) the vesting of
any stock options held by Executive at the time of such termination will
accelerate as to the number of shares that otherwise would have vested and been
exercisable as of the date that is twenty-four (24) months from the date of
termination. The Severance Pay will be payable in accordance with Company’s
regular payroll cycle. Executive’s receipt of the Severance Benefits will be
contingent upon: (x) Executive’s compliance with all surviving provisions of
this Agreement as specified in subparagraph 15.7 below; (y) Executive’s
execution of a full general release in a form provided by the Company, releasing
all claims, known or unknown, that Executive may have against Company arising
out of or any way related to Executive’s employment or termination of employment
with Company; and (z) Executive’s agreement to act as a consultant for Company
for up to a maximum of sixty (60) calendar days immediately following the date
of termination, without additional compensation, if requested to do so by
Company. All other Company obligations to Executive pursuant to this Agreement
will become automatically terminated and completely extinguished.

 



--------------------------------------------------------------------------------



 



          7.3. Voluntary Resignation By Executive. Executive may voluntarily
resign Executive’s position with Company at any time on thirty (30) days advance
written notice. The Company shall have the option, in its sole discretion, to
make Executive’s termination effective at any time prior to the end of such
notice period as long as the Company pays Executive’s Base Salary through the
last day of the thirty (30) day notice period. In the event of Executive’s
resignation, Executive shall be entitled to receive only the Standard
Entitlements. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished. In
addition, in the event Executive resigns from his employment with the Company,
Executive will not be entitled to receive the Severance Benefits described in
paragraph 7.2 above.
          7.4. Termination of Executive Following Change In Control.
               (a) Severance Pay. If Executive’s employment is terminated by
Company without Cause or by Executive for Good Reason (as that term is defined
below) within one year after a Change in Control (as that term is defined
below), Executive shall be entitled to receive the Standard Entitlements. In
addition, Executive also shall receive (i) the Severance Pay described in
subparagraph 7.2(a) above, and (ii) full accelerated vesting of all stock
options, provided Executive complies with the conditions set forth in
subparagraph 7.2(x)-(z) above. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished as of the date of termination.
               (b) Good Reason. Executive’s termination shall be for “Good
Reason” if Executive provides written notice to Company of the Good Reason
within six (6) months of the event constituting Good Reason and provides Company
with a period of twenty (20) days to cure the Good Reason and Company fails to
cure the Good Reason within that period. For purposes of this Agreement, “Good
Reason” shall mean any of the following events if (i) the event is effected by
Company without the consent of Executive and (ii) such event occurs after a
Change in Control (as hereinafter defined): (A) a change in Executive’s position
with Company which materially reduces Executive’s level of responsibility; (B) a
material reduction in Executive’s Base Salary, except for reductions that are
comparable to reductions generally applicable to similarly situated executives
of Company; or (C) a relocation of Executive’s principal place of employment by
more than fifty (50) miles.
               (c) 280G. If, due to the benefits provided under subparagraph
7.4(a) above and/or any other benefits, Executive is subject to any excise tax
due to characterization of any amounts payable under subparagraph 7.4(a) and/or
any other benefits as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), Executive may elect, in
Executive’s sole discretion, to reduce the amounts payable under subparagraph
7.4(a) and/or any other benefits in order to avoid any “excess parachute
payment” under Section 280G(b)(1) of the Code.
               (d) Change of Control. A Change of Control is defined as any one
of the following occurrences:
                    (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other than a
trustee or other

 



--------------------------------------------------------------------------------



 



fiduciary holding securities of Company under an employee benefit plan of
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of the securities of Company
representing more than 50% of (a) the outstanding shares of common stock of
Company or (b) the combined voting power of Company’s then-outstanding
securities; or
                    (ii) The sale or disposition of all or substantially all of
Company’s assets (or any transaction having similar effect is consummated) other
than to an entity of which Company owns at least 50% of the Voting Stock so long
as the sale or disposition is not under duress of Company’s financial hardship;
or
                    (iii) Company is party to a merger or consolidation that
results in the holders of voting securities of Company outstanding immediately
prior thereto failing to continue to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) less than
50% of the combined voting power of the voting securities of Company or such
surviving entity outstanding immediately after such merger or consolidation.
     8. Competitive Employment. During the term of Executive’s employment with
Company, and during any period during which Executive is receiving Severance Pay
or Severance Benefits from Company (pursuant to Sections 7.2 or 7.4(a)),
Executive agrees that Executive will not directly or indirectly compete with
Company in any way, and will not act as an officer, director, executive,
consultant, shareholder, volunteer, lender, or agent of any business enterprise
of the same nature as, or which is in direct competition with, the business in
which Company is now engaged or in which Company becomes engaged during the term
of Executive’s employment with Company, as may be determined by Company in its
sole discretion. Further, Executive agrees not to refer any client or potential
client to competitors of Company without Company’s written consent during the
term of Executive’s employment with Company or during any period in which
Executive is receiving Severance Pay or Severance Benefits from Company
(pursuant to Section 7.2 or 7.4(a)).
     9. Confidentiality and Proprietary Rights. Executive agrees to abide by
Company’s Proprietary Rights policies and to protect the intellectual property
of Company In accordance, Executive has signed, contemporaneously with the
execution of this Agreement, a Confidential Information and Invention Assignment
Agreement, which is incorporated herein by this reference.
     10. Non-Solicitation.
          10.1. Non-Solicitation of Employees and Independent Contractors.
Executive agrees that during Executive’s employment with Company and for a
period of one year after the termination of Executive’s employment with Company
for any reason, Executive will not directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage Company’s
relationship with any employee or independent contractor; solicit or encourage
any of Company’s employees or independent contractors to discontinue their
employment or services with Company; or cause others to solicit or encourage any
of Company’s employees or independent contractors to discontinue their
employment or services with Company.

 



--------------------------------------------------------------------------------



 



          10.2. Non-Solicitation of Customers. Executive acknowledges that
proprietary information about Company’s customers is confidential and
constitutes trade secrets of Company. Executive agrees that during Executive’s
employment with Company and for a period of one year following the termination
of Executive’s employment with Company, Executive will not, either directly or
indirectly, separately or in association with others, do any of the following:
(i) make known, to any person, firm or corporation, the names and addresses of
any of the customers of Company or contacts of Company within the biotech
industry or any other information pertaining to such persons; (ii) call on,
solicit, take away, or attempt to call on, solicit or take away any of the
customers of Company on whom Executive called or with whom Executive became
aware or acquainted during Executive’s association with Company, whether for
Executive or for any other person, firm or corporation; or (iii) use or make
known to any person or entity, the strategies, tactics, practices, and
procedures by which Company does business.
     11. Injunctive Relief. Executive acknowledges that Executive’s breach of
the covenants contained in paragraphs 9-10 (collectively “Covenants”) would
cause irreparable injury to Company and agrees that in the event of any such
breach, Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security, in addition to whatever remedies it may have in law, in
equity, or otherwise.
     12. Return of Company Property. On termination of employment with Company
for whatever reason, or at the request of Company before termination, Executive
agrees to promptly deliver to Company all records, files, computer disks,
memoranda, documents, lists and other information regarding or containing any
Proprietary Information (as defined in the Confidential Information and
Invention Assignment Agreement executed herewith), including all copies,
reproductions, summaries or excerpts thereof, then in Executive’s possession or
control, whether prepared by Executive or others. Executive also agrees to
promptly return, upon termination or at any time upon Company’s request, any and
all Company property issued to Executive, including but not limited to
computers, facsimile transmission equipment, cellular phones, keys and credits
cards. Executive further agrees that should Executive discover any Company
property or Proprietary Information in Executive possession after Executive’s
termination and departure from Company, Executive agrees to return it promptly
to Company without retaining copies or excerpts of any kind.
     13. No Violation of Rights of Third Parties. Executive warrants that
Executive’s performance of all the terms of this Agreement does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by Executive prior to Executive’s employment with Company.
Executive agrees not to disclose to Company, or induce Company to use, any
confidential or proprietary information or material belonging to any previous
employers or others. Executive warrants that Executive is not a party to any
other agreement that will interfere with Executive’s full compliance with this
Agreement. Executive further agrees not to enter into any agreement, whether
written or oral, in conflict with the provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



     14. Agreement to Arbitrate. Executive agrees to sign and be bound by the
terms of the Company’s Arbitration Agreement, which is incorporated herein by
this reference.
     15. General Provisions.
          15.1. Successors and Assigns. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive’s rights or obligations under this Agreement.
          15.2. Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
          15.3. Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
          15.4. Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
          15.5. Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of California.
          15.6. Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.
          15.7. Survival. Paragraphs 8 (“Competitive Employment”), 9
(“Confidentiality and Proprietary Rights”), 10 (“Non-Solicitation”), 11
(“Injunctive Relief”), 12 (“Return of Company Property”) 14 (“Agreement to
Arbitrate”), 15 (“General Provisions”) and 16 (“Entire Agreement”) of this
Agreement shall survive Executive’s employment by Company.
          15.8. Taxes. All amounts paid under this Agreement shall be paid less
all applicable state and federal tax withholdings (if any) and any other
withholdings required by any

 



--------------------------------------------------------------------------------



 



applicable jurisdiction or authorized by Executive. Notwithstanding any other
provision of this Agreement whatsoever, the Company, in its sole discretion,
shall have the right to provide for the application and effects of Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service. The Company
shall have the authority to delay the payment of any amounts under this
Agreement to the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of publicly-traded companies); in such event, the payment(s) at issue
may not be made before the date which is six (6) months after the date of
Executive’s separation from service, or, if earlier, the date of death.
     16. Entire Agreement. This Agreement, including Company’s Confidential
Information and Invention Assignment Agreement herein incorporated by reference,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This Agreement may be
amended or modified only with the written consent of Executive and the Board of
Directors of Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

 



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

                Dated: December 19, 2007  /s/ Marc C. Whyte       Marc C. Whyte 
          Dated: December 19, 2007  By:   /s/ Lynda Wijcik       Lynda Wijcik  
    Chairman
NovaRay Inc.     

 